                             1    WEIL, GOTSHAL & MANGES LLP
                                  Stephen Karotkin (pro hac vice)
                             2    (stephen.karotkin@weil.com)
                                  Jessica Liou (pro hac vice)
                             3    (jessica.liou@weil.com)
                                  Matthew Goren (pro hac vice)
                             4    (matthew.goren@weil.com)
                                  767 Fifth Avenue
                             5    New York, NY 10153-0119
                                  Tel: 212 310 8000
                             6    Fax: 212 310 8007

                             7
                                  KELLER & BENVENUTTI LLP
                             8    Tobias S. Keller (#151445)
                                  (tkeller@kellerbenvenutti.com)
                             9    Jane Kim (#298192)
                                  (jkim@kellerbenvenutti.com)
                             10   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             11   Tel: 415 496 6723
                                  Fax: 650 636 9251
                             12
                                  Proposed Attorneys for Debtors
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   and Debtors in Possession
      767 Fifth Avenue




                             14                              UNITED STATES BANKRUPTCY COURT

                             15                              NORTHERN DISTRICT OF CALIFORNIA

                             16                                       SAN FRANCISCO DIVISION

                             17                                                   Bankruptcy Case
                                  In re:                                          No. 19 -30088 (DM)
                             18
                                  PG&E CORPORATION,                               Chapter 11
                             19
                                           - and -                                (Lead Case)
                             20
                                  PACIFIC GAS AND ELECTRIC                        (Jointly Administered)
                             21   COMPANY,
                                                                                  MOTION OF DEBTORS PURSUANT TO
                             22                                 Debtors.          11 U.S.C. §§ 331 AND 105(a) AND FED. R.
                                                                                  BANKR. P. 2016 FOR AUTHORITY TO
                             23           Affects PG&E Corporation               ESTABLISH PROCEDURES FOR INTERIM
                                                                                  COMPENSATION AND REIMBURSEMENT
                             24           Affects Pacific Gas and Electric       OF EXPENSES OF PROFESSIONALS
                                           Company
                             25                                                   Date: February 27, 2019
                                         Affects both Debtors                    Time: 9:30 a.m. (Pacific Time)
                             26   * All papers shall be filed in the Lead Case,   Place: United States Bankruptcy Court
                                  No. 19-30088 (DM).                                     Courtroom 17, 16th Floor
                             27                                                          San Francisco, CA 94102

                             28

                                DEBTORS’ MOTION FOR INTERIM
                              Case: 19-30088 PDoc#
                                COMPENSATION       349 Filed: 02/06/19
                                              ROCEDURES                           Entered: 02/06/19 18:23:42     Page 1 of
                                                                    10
                             1                  PG&E Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company

                             2    (the “Utility”), as debtors and debtors in possession (collectively, “PG&E” or the “Debtors”) in the

                             3    above-captioned chapter 11 cases (the “Chapter 11 Cases”), hereby submit this Motion

                             4    (the “Motion”), pursuant to sections 331 and 105(a) of title 11 of the United States Code

                             5    (the “Bankruptcy Code”) and Rule 2016 of the Federal Rules of Bankruptcy Procedure

                             6    (the “Bankruptcy Rules”), for authority to establish an orderly and regular process for interim and

                             7    monthly allowance and payment of compensation and reimbursement of expenses (the “Interim

                             8    Compensation Procedures”) for professionals whose services are authorized by this Court pursuant
                             9    to sections 327 or 1103 of the Bankruptcy Code and who will be required to file applications for
                             10   allowance of compensation and reimbursement of expenses pursuant to sections 330 and 331 of the
                             11   Bankruptcy Code and Bankruptcy Rule 2016(a).
                             12                 A proposed form of order granting the relief requested herein is annexed hereto as
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Exhibit A (the “Proposed Order”).
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
                                DEBTORS’ MOTION FOR INTERIM                        2
                              Case: 19-30088 PDoc#
                                COMPENSATION       349 Filed: 02/06/19
                                              ROCEDURES                            Entered: 02/06/19 18:23:42      Page 2 of
                                                                    10
                             1                         MEMORANDUM OF POINTS AND AUTHORITIES

                             2      I.   JURISDICTION

                             3                   The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

                             4    1334, the Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General

                             5    Order 24 (N.D. Cal.), and Rule 5011-1(a) of the Bankruptcy Local Rules for the United States

                             6    District Court for the Northern District of California (the “Bankruptcy Local Rules”). This is a

                             7    core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before the Court pursuant to 28

                             8    U.S.C. §§ 1408 and 1409.
                             9     II.   BACKGROUND
                             10                  On January 29, 2019 (the “Petition Date”), the Debtors commenced with the Court
                             11   voluntary cases under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their
                             12   businesses and manage their properties as debtors in possession pursuant to sections 1107(a) and
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   1108 of the Bankruptcy Code. No trustee, examiner, or statutory committee has been appointed in
      767 Fifth Avenue




                             14   either of the Chapter 11 Cases.
                             15                  The Debtors’ Chapter 11 Cases are being jointly administered for procedural
                             16   purposes only pursuant to Bankruptcy Rule 1015(b).
                             17                  Additional information regarding the circumstances leading to the commencement of
                             18   the Chapter 11 Cases and information regarding the Debtors’ businesses and capital structure is set

                             19   forth in the Amended Declaration of Jason P. Wells in Support of the First Day Motions and Related

                             20   Relief [Docket No. 263] (the “Wells Declaration”).

                             21   III.   RETENTION OF PROFESSIONALS

                             22                  Given the size and complex nature of these Chapter 11 Cases, the Debtors require the

                             23   assistance of a number of professionals to efficiently manage these cases to successfully and timely

                             24   emerge from chapter 11.       Accordingly, the Debtors have filed (or will soon file) separate

                             25   applications with the Court to employ and retain a number of professionals, including, without

                             26   limitation, (i) Weil, Gotshal & Manges LLP, as attorneys to represent them in the Chapter 11 Cases,

                             27   (ii) Keller & Benvenutti LLP, as local counsel, (iii) Lazard Frères & Co. LLC, as investment banker,

                             28   (iv) AP Services LLP, to provide a chief restructuring officer, a chief transition officer, and other
                                DEBTORS’ MOTION FOR INTERIM                        3
                              Case: 19-30088 PDoc#
                                COMPENSATION       349 Filed: 02/06/19
                                              ROCEDURES                            Entered: 02/06/19 18:23:42       Page 3 of
                                                                    10
                             1    personnel, (v) Cravath, Swaine & Moore LLP, as corporate counsel, and (vi) Prime Clerk LLP, as

                             2    administrative agent (collectively, the “Debtors’ Professionals”). The Debtors may also need to
                                                                                                                                      1
                             3    retain additional professionals in connection with the administration of the Chapter 11 Cases.          In

                             4    addition, any statutory committees (each a “Committee”) appointed in these Chapter 11 Cases

                             5    pursuant to section 1102 of the Bankruptcy Code will likely retain counsel and possibly other

                             6    professionals to represent them in these Chapter 11 Cases (collectively, the “Committee

                             7    Professionals” and, together with the Debtors’ Professionals, the “Retained Professionals”).

                             8    IV.    PROPOSED COMPENSATION AND REIMBURSEMENT PROCEDURES
                             9                   The Debtors believe that establishing orderly procedures to pay the Retained
                             10   Professionals will streamline the administration of the Chapter 11 Cases and otherwise promote
                             11   efficiency for the Court, the Office of the United States Trustee (the “U.S. Trustee”), and all parties
                             12   in interest. A streamlined process for serving interim and monthly fee applications and notices
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   thereof is in the best interest of the Debtors because it will facilitate efficient review of, and enable
      767 Fifth Avenue




                             14   parties to more efficiently monitor, the Retained Professionals’ fees and expenses incurred in the
                             15   Chapter 11 Cases while saving the Debtors unnecessary copying and mailing expenses.
                             16   Accordingly, the Debtors propose that the payment of compensation and reimbursement of expenses
                             17   of Retained Professionals be structured as follows:
                             18                   Monthly Fee Statements

                             19                  (a)     On or after the 30th day of each calendar month, following the month for
                                                         which compensation is sought, each Retained Professional seeking interim
                             20
                                                         allowance of its fees and expenses may file a monthly statement, which will
                             21                          include the relevant time entry and description and expense detail, with the
                                                         Court for interim allowance of compensation for services rendered and
                             22                          reimbursement of expenses incurred during the preceding month (a “Monthly
                             23

                             24   1
                                    In addition, the Debtors have filed, or will soon file, a motion pursuant to sections 105(a), 327, 328,
                                  and 330 of the Bankruptcy Code seeking authority to employ certain legal professionals used in the
                             25   ordinary course of business (collectively, the “Ordinary Course Professionals”). Pursuant to the
                             26   relief requested in such motion, Ordinary Course Professionals will not need to file individual
                                  retention applications and will be paid in full without interim or final fee applications, subject to
                             27   monthly and annual caps on fees and expenses. Any Ordinary Course Professional seeking payment
                                  of fees exceeding the monthly cap will be required to file a fee application pursuant to the
                             28   procedures set forth in the Proposed Order.
                                DEBTORS’ MOTION FOR INTERIM                          4
                              Case: 19-30088 PDoc#
                                COMPENSATION       349 Filed: 02/06/19
                                              ROCEDURES                              Entered: 02/06/19 18:23:42        Page 4 of
                                                                    10
                                                       Fee Statement”). Retained Professionals may submit the first Monthly Fee
                              1                        Statement, covering the period from the Petition Date through February 28,
                              2                        2019, on or after April 1, 2019.

                              3                 (b)    Each Retained Professional shall properly serve a copy of such Monthly Fee
                                                       Statement on the following parties (collectively, the “Notice Parties”):
                              4
                                                              (1)     the Debtors c/o Pacific Gas & Electric Company, 77 Beale
                              5                                       Street, San Francisco, CA 94105 (Attn: Janet Loduca, Esq.);
                              6                               (2)     the proposed attorneys for the Debtors, Weil, Gotshal &
                              7                                       Manges LLP, 767 Fifth Avenue, New York, New York 10153
                                                                      (Attn: Stephen Karotkin, Esq. and Rachael Foust, Esq.) and
                              8                                       Keller & Benvenutti LLP, 650 California Street, Suite 1900,
                                                                      San Francisco, CA 94108 (Attn: Tobias S. Keller, Esq. and
                              9                                       Jane Kim, Esq.);
                             10                               (3)     the Office of the United States Trustee for Region 17, 450
                                                                      Golden Gate Avenue, 5th Floor, Suite #05-0153, San
                             11
                                                                      Francisco, CA 94102 (Attn: James L. Snyder, Esq. and
                             12                                       Timothy Laffredi, Esq.); and
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                               (4)     counsel to each of the Committees.
      767 Fifth Avenue




                             14                 (c)    Any Retained Professional that fails to file a Monthly Fee Statement for a
                                                       particular month or months may subsequently submit a consolidated Monthly
                             15                        Fee Statement that includes a request for compensation earned or expenses
                                                       incurred during previous months. All Monthly Fee Statements will comply
                             16
                                                       with the Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local
                             17                        Rules, the Guidelines for Compensation and Expense Reimbursement of
                                                       Professionals and Trustees for the Northern District of California, dated
                             18                        February 19, 2014 (the “Local Guidelines”), and the U.S. Trustee Guidelines
                                                       for Reviewing Applications for Compensation and Reimbursement of
                             19                        Expenses Filed under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11
                             20                        Cases, effective November 1, 2013 (the “UST Guidelines” and, together with
                                                       the Local Guidelines, collectively, the ‘Fee Guidelines”).
                             21
                                                (d)    The deadline to object to any Monthly Fee Statement is 4:00 p.m. (prevailing
                             22                        Pacific Time) on the 20th day (or the next business day if such day is not a
                                                       business day) following the date the Monthly Fee Statement is served
                             23                        (the “Objection Deadline”).
                             24                 (e)    To object to a Retained Professional’s Monthly Fee Statement, the party must
                             25                        (i) file a written objection on or before the Objection Deadline and (ii) serve
                                                       the objection upon the affected Retained Professional and the Notice Parties
                             26                        on or before the Objection Deadline.

                             27                 (f)Upon the expiration of the Objection Deadline, a Retained Professional may
                                                   file a certificate of no objection (a “CNO”) with the Court with respect to any
                             28                    fees and expenses not subject to objection. After a Retained Professional files
                                 DEBTORS’ MOTION FOR INTERIM                     5
                               Case: 19-30088 PDoc#
                                 COMPENSATION       349 Filed: 02/06/19 Entered: 02/06/19 18:23:42 Page 5 of
                                               ROCEDURES
                                                                           10
                                                  a CNO, the Debtors will pay the Retained Professional 80% of the fees and
                             1                    100% of the expenses requested in the applicable Monthly Fee Statement that
                             2                    are not subject to an objection.

                             3              (g)   If a portion of the fees and expenses requested in a Monthly Fee Statement is
                                                  subject to an objection and the parties are unable to reach a consensual
                             4                    resolution, the Retained Professional may (i) request the Court approve the
                                                  amounts subject to objection or (ii) forego payment of such amounts until the
                             5                    next hearing to consider interim or final fee applications, at which time the
                             6                    Court will adjudicate any unresolved objections.

                             7              Interim Fee Applications

                             8              (a)   At four-month intervals or such other intervals convenient to the Court,
                                                  Retained Professionals may file with the Court an application (an “Interim
                             9                    Fee Application”) for interim approval and allowance of compensation and
                                                  reimbursement of expenses sought by such Retained Professional in its
                             10                   Monthly Fee Statements, including any holdbacks, filed during the preceding
                             11                   interim period (the “Interim Fee Period”). The initial Interim Fee Period
                                                  will include the period from the Petition Date through May 31, 2019.
                             12
Weil, Gotshal & Manges LLP




                                            (b)   Retained Professionals will file their Interim Fee Applications on or before the
 New York, NY 10153-0119




                             13                   45th day, or the next business day if such day is not a business day, following
      767 Fifth Avenue




                                                  the end of each Interim Fee Period.
                             14
                                            (c)   The Interim Fee Application will include a brief description identifying the
                             15                   following:
                             16
                                                         (1)     the Monthly Fee Statements that are the subject of the request;
                             17
                                                         (2)     the amount of fees and expenses requested;
                             18
                                                         (3)     the amount of fees and expenses paid to date or subject to an
                             19                                  objection;
                             20                          (4)     the deadline for parties to file objections to the Interim Fee
                                                                 Application (“Additional Objections”); and
                             21

                             22                          (5)     any other information requested by the Court or required by the
                                                                 Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local
                             23                                  Rules, or the Fee Guidelines.

                             24             (d)   Additional Objections to any Interim Fee Application will be filed and served
                                                  upon the affected Retained Professional and the Notice Parties so as to be
                             25                   received on or before 4:00 p.m. (prevailing Pacific Time) on the 20th day (or
                                                  the next business day if such day is not a business day), following service of
                             26
                                                  the applicable Interim Fee Application.
                             27
                                            (e)   Each Retained Professional will properly serve its Interim Fee Application
                             28                   and final fee application upon the Notice Parties. Each Retained Professional
                                DEBTORS’ MOTION FOR INTERIM                  6
                              Case: 19-30088 PDoc#
                                COMPENSATION       349 Filed: 02/06/19
                                              ROCEDURES                      Entered: 02/06/19 18:23:42        Page 6 of
                                                                    10
                                                       will properly serve a notice of hearing on its Interim Fee Application and final
                             1                         fee application on all parties that have requested notice in these Chapter 11
                             2                         Cases pursuant to Bankruptcy Rule 2002. No further notice shall be
                                                       necessary.
                             3
                                                (f)    The Debtors may request that the Court schedule a hearing on Interim Fee
                             4                         Applications at least once every four months or at such other intervals as the
                                                       Court deems appropriate. If no Objections are pending and no Additional
                             5                         Objections are timely filed, the Court may grant an Interim Fee Application
                             6                         without a hearing.

                             7                  (g)    A pending objection to compensation or reimbursement of any Retained
                                                       Professional does not disqualify a Retained Professional from future
                             8                         compensation or reimbursement.

                             9                  (h)    Any Retained Professional that fails to file a Monthly Fee Statement or an
                                                       Interim Fee Application when due or permitted will not receive further interim
                             10                        compensation or reimbursement until the Retained Professional submits any
                             11                        outstanding Monthly Fee Statements or Interim Fee Applications. There are
                                                       no other penalties for failing to file a Monthly Fee Statement or Interim Fee
                             12                        Application.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                 (i)    Neither (i) the payment of, or the failure to pay, in whole or in part, any
      767 Fifth Avenue




                                                       interim compensation and reimbursement to a Retained Professional nor
                             14                        (ii) the filing of, or failure to file an objection, will bind any party in interest
                                                       or the Court with respect to the final allowance of any compensation of fees
                             15
                                                       for services rendered or reimbursement of expenses incurred. All fees and
                             16                        expenses paid to Retained Professionals under these Interim Compensation
                                                       Procedures are subject to disgorgement until final allowance by the Court.
                             17
                                                (j)    No Retained Professional may serve a Monthly Fee Statement or file an
                             18                        Interim Fee Application until the Court enters an order approving the retention
                                                       of such Professional pursuant to sections 327 or 1103 of the Bankruptcy Code.
                             19

                             20                 (k)    The attorneys for any Committees may, in accordance with the Interim
                                                       Compensation Procedures, collect and submit statements of expenses, with
                             21                        supporting vouchers, from members of such Committee; provided that these
                                                       reimbursement requests must comply with the Fee Guidelines.
                             22
                                   V.    BASIS FOR RELIEF REQUESTED
                             23
                                                Pursuant to section 331 of the Bankruptcy Code, all Retained Professionals are
                             24
                                  entitled to submit applications for interim compensation and reimbursement of expenses every one-
                             25
                                  hundred and twenty (120) days, or more often if the Court permits. Section 331 of the Bankruptcy
                             26
                                  Code provides, in part, as follows:
                             27
                                                    A trustee, an examiner, a debtor’s attorney, or any professional
                             28                     person employed under section 327 or 1103 of this title may apply
                                DEBTORS’ MOTION FOR INTERIM                         7
                              Case: 19-30088 PDoc#
                                COMPENSATION       349 Filed: 02/06/19
                                              ROCEDURES                             Entered: 02/06/19 18:23:42         Page 7 of
                                                                    10
                                                     to the court not more than once every 120 days after an order for
                             1                       relief in a case under this title, or more often if the court permits,
                             2                       for such compensation for services rendered before the date of
                                                     such an application or reimbursement for expenses incurred before
                             3                       such date as is provided under section 330 of this title.

                             4    11 U.S.C. § 331. Section 105(a) of the Bankruptcy Code authorizes the Court to issue any order

                             5    “that is necessary or appropriate to carry out the provisions” of the Bankruptcy Code. Id. § 105(a).

                             6    Thus, the Court has ample authority to enter an order authorizing the Interim Compensation

                             7    Procedures requested herein.

                             8                   Courts in this Circuit have made it clear that monthly interim payments to

                             9    professionals employed in large chapter 11 cases are reasonable and appropriate. See e.g. In re

                             10   Knudsen, 84 B.R. 668, 672 (B.A.P. 9th Cir. 1988) (“[T]he Trustee ignores the problem, arising

                             11   especially in large cases, that when counsel must wait an extended period for payment, counsel is

                             12   essentially compelled to finance the reorganization. This result is improper and may discourage
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   qualified practitioners from participating in bankruptcy cases; a result that is clearly contrary to
      767 Fifth Avenue




                             14   Congressional intent.”). In Knudsen, the Ninth Circuit Bankruptcy Appellant Panel identified four

                             15   criteria to be applied in evaluating whether to adopt such a procedure:

                             16                         1.       The case is an unusually large one in which an
                                                                 exceptionally large amount of fees accrue each month;
                             17

                             18                         2.       The court is convinced that waiting an extended period for
                                                                 payment would place an undue hardship on counsel;
                             19
                                                        3.       The court is satisfied that counsel can respond to any
                             20                                  reassessment in one or more of the ways listed above; an
                             21
                                                        4.       The fee retainer procedure is, itself, the subject of a noticed
                             22                                  hearing prior to any payment thereunder.

                             23   Knudsen, supra, 84 B.R. at 672.

                             24                  The size and complexity of these Chapter 11 Cases and the amount of time and effort

                             25   that will be required from Retained Professionals to effectuate a successful outcome justify approval

                             26   of the Interim Compensation Procedures requested herein. The proposed Interim Compensation

                             27   Procedures are necessary to ensure that Retained Professionals are fairly and timely compensated for

                             28   their services in these cases and are not forced to bear undue financial burden or risk caused by

                                DEBTORS’ MOTION FOR INTERIM                          8
                              Case: 19-30088 PDoc#
                                COMPENSATION       349 Filed: 02/06/19
                                              ROCEDURES                              Entered: 02/06/19 18:23:42         Page 8 of
                                                                    10
                             1    delays in payment. The proposed Interim Compensation Procedures will enable the Debtors to

                             2    closely monitor the costs of administration, forecast cash flows, and implement efficient cash

                             3    management procedures.        Absent streamlined compensation procedures, the professional fee

                             4    application and review process could be exceptionally burdensome on the Debtors, the Retained

                             5    Professionals, the Court, and other parties. Accordingly, the Interim Compensation Procedures

                             6    should be approved.

                             7    VI.    RESERVATION OF RIGHTS

                             8                   Nothing contained herein is intended to be or shall be construed as (i) an admission
                             9    as to the validity of any claim against the Debtors, (ii) a waiver of the Debtors’ or any appropriate
                             10   party in interest’s rights to dispute any claim, or (iii) an approval or assumption of any agreement,
                             11   contract, program, policy, or lease under section 365 of the Bankruptcy Code. Likewise, if the
                             12   Court grants the relief sought herein, any payment made pursuant to the Court’s order is not
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   intended to be and should not be construed as an admission to the validity of any claim or a waiver
      767 Fifth Avenue




                             14   of the Debtors’ rights to dispute such claim subsequently.
                             15 VII.     NOTICE
                             16                  Notice of this Motion will be provided to (i) the Office of the United States Trustee
                             17   for Region 17 (Attn: James L. Snyder, Esq. and Timothy Laffredi, Esq.); (ii) the Debtors’ fifty (50)
                             18   largest unsecured creditors on a consolidated basis; (iii) the Securities and Exchange Commission;

                             19   (iv) the Internal Revenue Service; (v) the Office of the California Attorney General; (vi) the

                             20   California Public Utilities Commission; (vii) the Nuclear Regulatory Commission; (viii) the Federal

                             21   Energy Regulatory Commission; (ix) the Office of the United States Attorney for the Northern

                             22   District of California; (x) counsel for the agent under the Debtors’ debtor in possession financing

                             23   facilities; and (xi) those persons who have formally appeared in these Chapter 11 Cases and

                             24   requested service pursuant to Bankruptcy Rule 2002. The Debtors respectfully submit that no

                             25   further notice is required.

                             26                  No previous request for the relief sought herein has been made by the Debtors to this

                             27   or any other court.

                             28
                                DEBTORS’ MOTION FOR INTERIM                         9
                              Case: 19-30088 PDoc#
                                COMPENSATION       349 Filed: 02/06/19
                                              ROCEDURES                             Entered: 02/06/19 18:23:42       Page 9 of
                                                                    10
                             1                   WHEREFORE the Debtors respectfully request entry of an order granting the

                             2    relief requested herein and such other and further relief as the Court may deem just and

                             3    appropriate.

                             4
                                  Dated: February 6, 2019
                             5                                        WEIL, GOTSHAL & MANGES LLP
                             6                                         KELLER & BENVENUTTI LLP
                             7

                             8                                        By: /s/ Jane Kim
                                                                              Jane Kim
                             9

                             10                                       Proposed Attorneys for Debtors
                                                                      and Debtors in Possession
                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
                                 DEBTORS’ MOTION FOR INTERIM             10
                              Case: 19-30088 P
                                 COMPENSATION Doc#  349 Filed: 02/06/19 Entered: 02/06/19 18:23:42
                                               ROCEDURES                                                   Page 10 of
                                                                     10
